     Case 2:19-cv-02492-TLN-KJN Document 14 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEREMIAH SIMMONS,                                   No. 2:19-cv-2492 KJN P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS &
                                                         RECOMMENDATIONS
14   PIA MANAGER ALCANTARA,
15                       Defendants.
16

17           By order filed July 15, 2020, plaintiff’s amended complaint was dismissed and sixty days

18   leave to file a second amended complaint was granted. Sixty days from that date have now

19   passed, and plaintiff has not filed a second amended complaint, or otherwise responded to the

20   court’s order.

21           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

22   directed to assign a district judge to this case; and

23           IT IS RECOMMENDED that this action be dismissed without prejudice. See Local Rule

24   110; Fed. R. Civ. P. 41(b).

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned
                                                        1
     Case 2:19-cv-02492-TLN-KJN Document 14 Filed 09/30/20 Page 2 of 2

 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: September 29, 2020

 5

 6

 7   /simm2492.fta

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
